TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-18-00699-CV


                                    In re Sandra Gonzalez


                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                           MEMORANDUM OPINION


               Relator Sandra Gonzalez has informed the Court that the trial court has dismissed

the underlying trial-court proceeding, making her petition for writ of mandamus moot. See In re

Kellogg Brown & Root, Inc., 166 S.W.3d 732, 737 (Tex. 2005) (orig. proceeding) (“A case

becomes moot if a controversy ceases to exist between the parties at any stage of the legal

proceedings . . . .”). Therefore, we dismiss the petition for writ of mandamus as moot.



                                             __________________________________________
                                             Michael Toth, Justice

Before Chief Justice Rose, Justices Field and Toth

Filed: December 14, 2018